DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
The foreign priority application No.2017-030434 filed on February 21, 2017 in Japan has been received and it is acknowledged.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the application is a National Stage filed under 35 USC 371 of the International Application No.PCT/JP2018/001272 filed on January 17, 2018, which claims benefit of priority from application No. 2017-030434 filed on February 21, 2017 in Japan. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyasaka (JP 2009-003000, with attached machine translation), as evidenced by Onishi et al. (JP 2006-259537, with attached machine translation) and Maeda (US 2011/0281217).
 With regard to claim 1, Miyasaka teaches photosensitive compositions comprising:
-resin A-5 or resin A-6;
-compound D-1; and
-compound F-1 (Comparative Examples 1 and 2, Table 2 in par.0142).
The resins A-5 and A-6 comprise methacrylic acid, styrene, and methyl methacrylate repeating units (Table 1 in par.0139). A copolymer methacrylic acid/methyl methacrylate/styrene is an alkali-soluble resin, as evidenced in par.0041 of Onishi et al.
The compound D-1 is 9,10-dibutoxyanthracene, which is a sensitizing dye (par.0041).
The compound F-1 is a photoacid generator NAI-105 (par.0041).
NAI-105 is N(trifluoromethanesulfonyloxy)naphtalimide, as evidenced in par.0100 of Maeda. This compound meets the limitations of claim 1 for “a non-ionic photoacid generator”.
Therefore, the photosensitive compositions of Comparative Examples 1 and 2 anticipate the negative photosensitive composition of claim 1 of the instant application.
With regard to claims 2-4, N(trifluoromethanesulfonyloxy)naphtalimide is a compound of general formula (I) wherein R1 is a trifluoromethyl group (alkyl group with 1 carbon atom substituted with fluorine) and R2 is a naphthalimide group (nitrogen-containing organic group).
With regard to claims 5-7, 9,10-dibutoxyanthracene is a compound of general formula (II) wherein the R3s are unsubstituted alkyl group with 4 carbon atoms.
The specification of the instant application teach that a compound of general formula (II) wherein the R3s are unsubstituted alkyl group with 6 or less carbon atoms have an absorption coefficient of 0.5L/g . cm at a wavelength of 405nm (par.0040).
Absent a record to the contrary, it would be expected that 9,10-dibutoxyanthracene has an absorption coefficient of 0.5L/g . cm at a wavelength of 405nm.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). (MPEP 2112. I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JP 2002-249646, with attached machine translation) in view of Chiba et al. (US Patent 6,280,900).
With regard to claim 1, Sakamoto et al. teach e radiation-sensitive resin composition comprising an alkali-soluble resin (A) and an acid generator (C), wherein the alkali-soluble resin (A) contains an alkali-soluble cyclopolyolefin resin (a1) (abstract).
The examples of acid generators (C) include triazine derivatives (par.0023), which are non-ionic photoacid generators.
Sakamoto et al. fail to teach that the radiation-sensitive composition comprises a sensitizer.
However, it is well-known in the art that a sensitizer absorbs the energy of radiation and transmits the energy to the acid generator, thereby increasing the amount of acid to be generated by exposure. The sensitizers improve the apparent sensitivity of the radiation-sensitive composition, as shown in column 16, lines 26-31 of Chiba et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a sensitizer in the radiation-sensitive composition of Sakamoto et al., in order to sensitizers improve the apparent sensitivity of the radiation-sensitive composition.
Therefore, the radiation-sensitive composition of Sakamoto modified by Chiba is equivalent to the negative photosensitive resin composition of claim 1.
With regard to claim 8, the alkali-soluble cyclopolyolefin resin (a1) (par.0011-0012) meets the claim limitations.
Sakamoto et al. further teach that the acid generator (C) preferably represents 1 to 10 parts by weight based in 100 parts by weight of the alkali-soluble resin (par.0024). This amount is within the claimed range.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sumino et al. (US Patent 6,335,143) in view of Zi et al. (US 2017/0168398).
With regard to claim 1, Sumino et al. teach a resist composition comprising an alkali-soluble polymer and a photoacid generator (abstract).
	The examples of photoacid generators include trifluoromethylsulfonyloxy-7-oxabicyclo(2,2,1)hept-5-ene-2,3-dicarboxylimide, trifluoromethyl sulfonyloxysuccinimide, and diazosulfone compounds (column 21, lines 6-16). These compounds meet the limitations for “non-ionic photoacid generators”.
Sumino et al. fail to teach that the resist composition comprises a sensitizer.
However, it is well-known in the art that a sensitizer may be added to a resist composition in order to improve the sensitivity of the resist, as shown in par.0037 of Zi et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a sensitizer in the resist composition of Sumino et al., in order to improve the sensitivity of the resist.
The resist composition of Sumino in view of Zi is equivalent to the negative photosensitive resin composition of claim 1.
With regard to claims 2 and 3, trifluoromethylsulfonyloxy-7-oxabicyclo(2,2,1)hept-5-ene-2,3-dicarboxylimide and trifluoromethyl sulfonyloxysuccinimide are non-ionic photoacid generators of general formula (I), wherein R1 is trifluoromethyl (alkyl group with 1 carbon atom substituted with fluorine atoms) and R2 is a nitrogen-containing organic group.
With regard to claim 9, Sumino et al. teach that the resist composition comprises a cross-linking agent with one or more oxirane rings (abstract).
The Example 1 shows a cross-linking agent with 3 epoxy groups (column 24, lines 45-55), and Example 3 shows a cross-linking agent with 2 epoxy groups (column 27, lines 35-45).
Sumino et al. fail to teach a mixture of a cross-linking agent with 3 epoxy groups and a cross-linking agent with 2 epoxy groups.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a mixture of a cross-linking agent with 3 epoxy groups and a cross-linking agent with 2 epoxy groups, because both cross-linking agents are taught for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.) (MPEP 2144.06.I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722